Citation Nr: 1314557	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, prior to July 19, 2011.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss, from July 19, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946, including in the Asian Theater of operations during World War II.  He received awards and decorations for such service, including the Silver Star Medal for conspicuous gallantry and intrepidity in combat.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, April 2012, and December 2012, the Board remanded these claims to the RO for additional action. 

According to the Veteran's electronic file (Virtual VA), there is additional medical evidence of record, which the RO considered, for consideration in support of these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 19, 2011, the Veteran had level VIII hearing acuity in his right ear and level VII hearing acuity in his left ear. 

2.  Since July 19, 2011, the Veteran has had level VIII hearing acuity in his right ear and level IX hearing acuity in his left ear.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 percent for bilateral hearing loss, prior to July 19, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  The criteria for entitlement to a rating in excess of 50 percent for bilateral hearing loss, from July 19, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Ideally, the RO should provide the claimant VCAA prior to its initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason the RO does not, or provides the notice in a timely manner but it is inadequate or incomplete, the RO can effectively cure this error by providing any necessary VCAA notice and then readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC).  In such a case, the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  As the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO in this case provided the Veteran VCAA notice by way of letters dated in August 2009, July 2011, April 2012, and January 2013.  The claims were readjudicated in a January 2013 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The content of these letters reflects compliance with the pertinent statutory and regulatory provisions and case law.  Therein the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate them, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claims pursuant to this duty.  The RO also provided him all necessary information on effective dates in the event an increased rating is granted for this disability.  

As well, the RO identified the evidence it had received in support of his claims, the evidence it had requested, but not yet received and the evidence it was responsible for obtaining.  The RO indicated it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.

In Remands issued in July 2011, April 2012, and December 2012, the Board provided the Veteran additional notice by thrice emphasizing the importance of obtaining May 2009 and November 2010 audiograms from the Miami VA Medical Center.  The Board also explained that VA examinations were needed so that the Board would have evidence establishing the current level of the Veteran's hearing loss.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir., 2004).  Neither he nor his representative asserts that VA failed to comply with VCAA's notice provisions.  

B.  Duty to Assist

VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, the RO attempted to obtain all evidence the Veteran identified as being potentially pertinent to his claims, including service and private and VA post-service treatment records.  In addition, the RO afforded the Veteran multiple VA examinations, during which examiners discussed the severity of the Veteran's hearing loss.  

The Veteran is not challenging the adequacy of the VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when there is this challenge, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Additionally, the January 2013 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran does not allege there are outstanding records still needing to be obtained in support of these claims.  After multiple attempts at securing May 2009 and November 2010 audiogram results/charts in support of the Veteran's claims, the RO finally associated such documents with the claims file in January 2013.  Since then, in a Written Brief Presentation dated March 2013, his representative noted that AMC had satisfied the Board's remand directives and that the service organization had no additional evidence or argument to submit.  

Given the development that has occurred, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).


II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and Virtual VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).



A.  Schedular Evaluation

The Veteran seeks increased evaluations for bilateral hearing loss.  He claims that his hearing loss has been progressively worsening in severity and is greater than the 40 and 50 percent ratings reflect.  He questions why, in 2004, the RO assigned his hearing loss a 50 percent rating and then in 2007, reduced the rating from 50 to 30 percent.  He argues that such action is ridiculous given his age and that one cannot seriously expect the hearing of an 85 year old man to improve suddenly.  He claims that he met with a woman at VA who too agreed this is ridiculous and tried, albeit unsuccessfully, to correct what she deemed to be an error.    

The Veteran asserts that the fact that he has been issued new hearing aids during the course of this appeal supports his contention that his hearing has deteriorated.  He questions the examiners' findings, which were based on an examination in a sound-proof cubicle, and argues that the sounds outside the booth are distinctly different.  He alleges that his hearing loss affects his quality of life; specifically, he cannot enjoy a good conversation without shouting or having the person with whom he is conversing repeat his words.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's bilateral hearing loss as 40 percent disabling prior to July 19, 2011 and as 50 percent disabling from July 19, 2011, pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2012).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2012).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012). 

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2012). 

Based on these criteria, the preponderance of the evidence of record is against the assignment of increased ratings in this case.  The Veteran's bilateral hearing loss disability picture does not more nearly approximate the criteria for an increased rating under any applicable rating during either period of time at issue in this appeal.  

As an initial matter, the Board notes that, as alleged, in a rating decision dated August 2007, the RO reduced the 50 percent rating assigned the Veteran's bilateral hearing loss to 30 percent.  The Veteran appealed this action, but after the RO issued an SOC in response, the Veteran did not perfect his appeal by submitting a substantive appeal on the matter.  The August 2007 rating reduction thus became final, see 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), and the only ratings at issue in this decision are those assigned during the course of this appeal, including the 40 percent rating, from August 7, 2009 to July 18, 2011, and the 50 percent rating, from July 19, 2011.   

1.  From August 7, 2009 to July 18, 2011

In May 2009, the Veteran underwent an annual VA audiometric evaluation, the results of which revealed that he had moderately severe to severe sensorineural hearing loss bilaterally.  At the time he had word recognition of 56 percent in the right ear, a decrease from the prior test, and of 64 percent in the left ear.    An audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
70
65
80
75
LEFT
70
70
65
70

There was an average decibel loss of 72.5 in the right ear and of 68.75 in the left ear.  

The Veteran's hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned.  Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of VIII for the right ear.  Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of VII for the left ear.  Applying these findings to Table VIA results in a less favorable outcome with a numeric designation of VI in the right ear and V in the left ear.  Applying the more favorable numerals to Table VII establishes the Veteran's bilateral hearing loss as 40 percent disabling.  

The Veteran filed his claim for an increased rating for bilateral hearing loss in August 2009.  He underwent a VA audiological examination in association with that claim in September 2009 and, on that date, an audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
70
65
80
75
LEFT
70
70
70
70

An examiner noted average decibel loss of 72.5 in the right ear and of 70 in the left ear.  He also noted speech discrimination of 52 percent in the right ear and of 64 percent in the left ear.  He noted poor word discrimination bilaterally and diagnosed moderately severe to severe sensorineural hearing loss bilaterally. 

Again, the Veteran's hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned.  Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of VIII for the right ear.  Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of VII for the left ear.  Applying these findings to Table VIA results in a less favorable outcome with a numeric designation of VI in both ears.  Applying the more favorable numerals to Table VII establishes the Veteran's bilateral hearing loss as 40 percent disabling.  

Following the VA examination, the Veteran submitted a July 2007 letter from his private physician for the proposition that his hearing loss is severe and not improving.  The medical records included in the submission are dated in 2007 and therefore not applicable to this time period, but confirm, as alleged, that the Veteran's hearing loss worsened in 2007.  

In 2009 and 2010, the Veteran presented on multiple occasions to have his hearing aids checked or adjusted.  Often the action taken, including a simple cleaning of either the aids or the Veteran's ear canals, improved the Veteran's ability to hear and/or quality of hearing.  During 2009, one examiner confirmed moderately severe to severe hearing loss bilaterally.  

During a November 2010 VA audiological examination, the Veteran reported a decrease in hearing since the last examination.  An audiogram revealed the same findings recorded in September 2009 except for a decrease of 15 decibels at 4000 Hertz on the left.  The Veteran had speech recognition scores of 60 percent on the right and of 64 percent on the left.  The examiner characterized the right ear hearing loss as moderate to severe and the left ear hearing loss as moderately severe to severe.  These findings, when applied to the appropriate tables, do not change any of the above calculations.  They reveal level VII hearing acuity in the right ear and level VII hearing acuity in the left ear. 

In February 2011 during a VA outpatient treatment visit, a treatment provider noted that the Veteran's hearing loss had improved with new hearing aids.  Again, during 2011, the Veteran presented on multiple occasions to have his hearing aids checked or adjusted.  Often the action taken, including a simple cleaning of the aids, improved the Veteran's ability to hear and/or quality of hearing.

From August 7, 2009 to July 18, 2011, the Veteran had at worst severe to moderately severe hearing loss bilaterally, level VIII in the right ear and level VII in the left ear.  Hearing loss of this severity warrants the assignment of a 40 percent rating under DC 6100.  

2.  Since July 18, 2011

On July 18, 2011, the Veteran underwent another VA audiological examination.  He reported that he had difficulty hearing during social activities such as eating with friends and family and when playing bridge.  On this date, an audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
70
75
75
80
LEFT
75
80
80
85

An examiner noted average decibel loss of 75 in the right ear and of 80 in the left ear.  He also noted speech discrimination of 52 percent in the right ear and of 48 percent in the left ear.  

Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of VIII for the right ear.  Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of IX for the left ear.  Applying these findings to Table VIA results in a less favorable outcome with a numeric designation of VI in the right ear and VII in the left ear.  Applying the more favorable numerals to Table VII establishes the Veteran's bilateral hearing loss as 50 percent disabling.  

In January 2013, the Veteran underwent another VA audiological examination.  An audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
70
75
75
80
LEFT
70
80
80
75

An examiner noted average decibel loss of 75 in the right ear and of 76 in the left ear.  He also noted speech discrimination of 56 percent in the right ear and of 44 percent in the left ear.  The examiner noted that the Veteran's hearing loss hindered his everyday activities, as he had difficulty hearing during social activities.

Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of VIII for the right ear.  Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of IX for the left ear.  Applying these findings to Table VIA results in a less favorable outcome with a numeric designation of VI in both ears.  Applying the more favorable numerals to Table VII establishes the Veteran's bilateral hearing loss as 50 percent disabling.  

3.  Conclusion

Clearly, during the course of this appeal, the Veteran's hearing loss worsened.  Prior to July 19, 2011, he had level VIII hearing acuity in his right ear and level VII hearing acuity in his left ear.  Since July 19, 2011, he has had level VIII hearing acuity in his right ear and level IX hearing acuity in his left ear.  These levels of hearing acuity, however, do not warrant the assignment of increased schedular ratings during either time period at issue in this appeal.

The Veteran argues that, given his age, one cannot seriously expect his hearing to improve.  Indeed as previously indicated, other than temporarily during outpatient treatment visits, when his hearing aids and their components or his ears were cleaned, his hearing worsened, but not to the extent that increased ratings may be assigned.  

The Veteran questions the controlled environment of testing and asserts that his hearing loss affects his quality of life, including his ability to enjoy a good conversation without shouting or having the person with whom he is conversing repeat his words.

The ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of  environmental noise.  

VHA's help was invaluable as it had conducted clinical studies of veterans with certain patterns of hearing loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).  

The schedular ratings assigned the Veteran's bilateral hearing loss pursuant to the rating criteria therefore contemplate all functional impairment that results from the hearing loss, including any compounded by background or environmental noise.  

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his bilateral hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, these ratings are the most appropriate given the medical evidence of record.  The Board thus concludes that the schedular criteria for entitlement to an increased evaluation for bilateral hearing loss are not met.  


B.  Extraschedular Consideration

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  VA must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

The Board finds that the rating criteria contemplate the Veteran's disability, productive of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 40 percent for bilateral hearing loss, prior to July 19, 2011, is denied.

A rating in excess of 50 percent for bilateral hearing loss, from July 19, 2011, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


